IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


RICHARD C. HVIZDAK,                 : No. 370 WAL 2018
                                    :
                 Petitioner         :
                                    : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
          v.                        :
                                    :
                                    :
DOUGLAS G. LINN, ESQUIRE,           :
JENNIFER R. LINN, ESQUIRE, LINN LAW :
GROUP AND MICHELE M. HVIZDAK,       :
                                    :
                 Respondents        :


                                       ORDER



PER CURIAM

     AND NOW, this 13th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.